 1   MICHAEL R. McDONNELL, CA SBN 41463-0
     The McDonnell Law Firm
 2   418 E. La Habra Boulevard
     La Habra, California 90631
 3   mike@mcdonnelllaw.org
     Office: (562) 694-3827
 4   Fax: (562) 694-4280
 5
     Attorney for Defendant, JUVENTINO ALVAREZ
 6

 7

 8
                                 UNITED STATES DISTRICT COURT

 9                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,        ) Case No: 1:19CR-00162-LJO-SKO-1
                                      )
12             Plaintiff,             ) NOTICE OF WAIVER OF
                                      ) PERSONAL PRESENCE
13        vs.                         )
                                      )
14   JUVENTINO ALVAREZ,               )
                                      )
15             Defendant.             )
                                      )
16   ________________________________ )
17
             Defendant, Juventino Alvarez, hereby waives his right to be present in open
18
     court upon the hearing of any motion or other proceeding in this cause, including,
19
     but not limited to, when the case is ordered set for trial, when a continuance is
20
     granted, and when any other action is taken by the Court before or after trial, except
21
     upon arraignment, plea, empanelment of jury and imposition of sentence.
22
             Defendant requests the Court to proceed during every absence of his which
23
     the Court may permit, pursuant to this waiver; agrees that his interest will be
24
     deemed represented at all times by the presence of his attorney, Michael R.
25
     McDonnell, or co-counsel, James R. Homola, on behalf of attorney Michael
26
     McDonnell as if Defendant was personally present; and, further agrees to be present
27
     in person, in court, for trial any day and time the Court may direct.
28




      Waiver Personal Presence
      USA vs Juventino Alvarez
      Case No. 1:19CR-00162         Page 1
 1
                Defendant further acknowledges that he has been informed of his rights under
 2
     the Speedy Trial Act (18 U.S.C. §§ 3161-3174), and authorizes his attorney to set
 3
     time and approve delays under the Act without the Defendant’s physical presence.
 4
                Defendant is in custody and due to his medical condition is undergoing
 5
     dialysis treatments 3 times a week. He is scheduled for dialysis on Monday,
 6
     September 30th and is unable to be present and therefore desires his transportation
 7
     to court be cancelled. Defendant further acknowledges that co-counsel, James
 8
     Homola, will appear on his behalf for his attorney, Michael McDonnell on
 9
     September 30, 2019.
10

11
     Dated: September 25, 2019                  /s/ Juventino Alvarez
12                                              Juventino Alvarez
                                                Defendant
13

14

15
     Dated: September 25, 2019                  /s/ Michael R. McDonnell
16                                              MICHAEL R. MC DONNELL
17
                                                Attorney for Defendant
                                                Juventino Alvarez
18

19
                                             ORDER
20

21
     IT IS SO ORDERED.
22

23   Dated:        September 25, 2019                       /s/   Sheila K. Oberto
24   .
                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28




         Waiver Personal Presence
         USA vs Juventino Alvarez
         Case No. 1:19CR-00162      Page 2
